BLD-242                                                          NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 10-2770
                                        ___________

                       In re: SHAHIYDULLAH A. BIN RAYMOND
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Western District of Pennsylvania
                          (Related to W.D. Pa. Crim. No. 07-00032)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                       July 9, 2010

             Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                               (Opinion filed: August 2, 2010)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

       Shahiydullah Bin Raymond is awaiting trial in the United States District Court for

the Western District of Pennsylvania on the sole charge of being a felon in possession of a

firearm.1 Since being granted leave to proceed with his criminal case pro se, Bin

Raymond has filed over fifty pretrial motions in the District Court. He filed the instant



       1
           As of now, trial is scheduled to commence on September 27, 2010.

                                              1
mandamus petition on June 11, 2010, seeking an order that the District Court be

compelled to act upon three of those pretrial motions: a motion to suppress evidence, a

motion in limine, and a “motion to transfer trial.”

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, a petitioner must establish that he

has a “clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d
74, 79 (3d Cir. 1996). As a general rule, the manner in which a court disposes of cases on

its docket is within its discretion. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817

(3d Cir. 1982). While mandamus may be warranted where a district court’s delay is

tantamount to a failure to exercise its jurisdiction, see Madden, 102 F.3d at 79, this case

does not present such a situation.

       We first note that the District Court ruled on Bin Raymond’s motion to suppress

on June 25, 2010. As a result, Bin Raymond’s mandamus petition is moot insofar as it

concerns the motion to suppress. Bin Raymond’s motion in limine, however, was filed on

November 16, 2009, and remains pending. Bin Raymond’s motion to transfer trial was

filed on June 11, 2010, the same day he filed this mandamus petition, and it also remains

pending. Nevertheless, we do not find any aspect of the District Court’s case

management to constitute a failure to exercise its jurisdiction. The District Court has

handled the steady stream of motions and applications in a laudable fashion. Indeed, we



                                              2
are confident that the District Court will address Bin Raymond’s pending motions

appropriately in due course.

      Accordingly, we will deny Bin Raymond’s mandamus petition.




                                           3